DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, one or more scissor slider/slot mechanisms, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Specification objections
  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: " one or more scissor slider/slot mechanisms”. 
The above are only examples of such informalities.  The Applicant is required to review the Specification and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6, 13, 17 and 18     rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claim  3   the term " rigid material " is a relative term which renders the claim indefinite.  The term " rigid material " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Re claim 6    the phrase " in response to an impact event, the second portion is constructed for either elastic or plastic deformation " is improper claim language rendering the claim vague and indefinite for examination. It is unclear where is the impact event location, direction and magnitude.

Re claims  13  the term "different magnitudes of sliding friction" is a relative term which renders the claim indefinite.  The term "different magnitudes of sliding friction" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Re claim 17  the phrase "in response to an impact event, engaging a retractable section of the stabilizer to resistively displace the second portion to converge the first portion over the air gap" is improper claim language rendering the claim vague and indefinite for examination. It is unclear where is the impact event location, direction and magnitude.

Re claim 18  the phrase "evaluating the energy absorption metrics in the retractable section of the stabilizer in a second positioning" is improper claim language rendering the claim vague and indefinite for examination. No actual steps of the evaluation has been recited.

Reference of prior art 

Rinn et al.  (US 6045096, Variable camber airfoil).
   Selecman.  (US 4600168, Ground handling apparatus for a helicopter).
Sandy et al.  (US 5927646, Energy absorbing landing gear/tail skid including means for indicating the magnitude of impact loads).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, 11, 13 and 16-20  are rejected under 35 U.S.C. 102 (a)(1), (a)(2) as being anticipated by Rinn.

Re claim 1    Referring to the figures and the Detailed Description, Rinn discloses:
 A stabilizer of an aircraft (pedal 14 to control the rudder of the vertical stabilizer) comprising: an energy absorbing assembly comprising: 
a first portion of the stabilizer (item 16); and 
a retractable section at least partially affixed to the first portion (item 38), wherein the retractable section is configured to enable displacement of a second portion of the stabilizer with respect to the first portion (fig’s 3 and 4, item 18). 

Re claim 2    Referring to the figures and the Detailed Description, Rinn discloses:
 The stabilizer of claim 1, wherein the displacement of the second portion of the stabilizer is one of linear, axial, or angular displacement (fig’s 3 and 4, item 18). 

Re claim 3    Referring to the figures and the Detailed Description, Rinn discloses:
 The stabilizer of claim 1, further comprising: an outer skin enclosing the first and second portions, wherein the outer skin is made of a rigid material (fig’s 3 and 4, item 20 rearward of nose 32). 

Re claim 4    Referring to the figures and the Detailed Description, Rinn discloses:
 The stabilizer of claim 3, further comprising: an air gap between the first and second portions of the stabilizer, wherein the air gap is enclosed by the outer skin (fig. 2, air gap between items 16 and 18). 

Re claim 5    Referring to the figures and the Detailed Description, Rinn discloses:
 The stabilizer of claim 3, wherein in response to an impact event, the second portion is configured to at least partially resistively displace the air gap (fig. 2, item 18 is capable of  at least partially resistively displace the air gap in response to an impact event). 

Re claim 6    Referring to the figures and the Detailed Description, Rinn discloses:
 The stabilizer of claim 1, wherein in response to an impact event, the second portion is constructed for either elastic or plastic deformation (fig. 2, item 18 is capable of  perform the limitation in response to an impact event since item 44 is formed from aluminum or a composite material).

Re claim 7    Referring to the figures and the Detailed Description, Rinn discloses:
 The stabilizer of claim 1, wherein the retractable section comprises: one or more plates each comprising an aperture (items 38 comprise the portion of 38 wherein the plates are having unnumbered apertures), wherein the one or more plates are at least partially adjoined to the first portion of the stabilizer (items 38 extends into the first portion 16). 

Re claim 8    Referring to the figures and the Detailed Description, Rinn discloses:
 The stabilizer of claim 7, wherein the retractable section further comprises: a fastener configured to secure a first end of one plate of the one or more plates to the first portion of the stabilizer (fig’s 2-4 items 38 extend and secured into the first portion 16 via unnumbered fastener of item 36). 

Re claim 10    Referring to the figures and the Detailed Description, Rinn discloses:
 The stabilizer of claim 7, wherein in response to an impact event, the retractable section is configured to align displacement of the second portion along the aperture and proximate the first portion (fig. 4, the aperture of 38 and 18 align the displacement of the second portion along the aperture and proximate the first portion). 

Re claim 11    Referring to the figures and the Detailed Description, Rinn discloses:
 The stabilizer of claim 7, wherein the one or more plates comprise at least first and second plates positioned on opposing sides of the stabilizer (fig. 2, items 16 and 18). 

Re claim 13    Referring to the figures and the Detailed Description, Rinn discloses:
 The stabilizer of claim 7, wherein the retractable section is configured for one or more energy absorption metrics, wherein the energy absorption metrics correspond to different magnitudes of sliding friction (functional language, the retractable section item 18 is capable of performing the limitation). 

Re claim 16    Referring to the figures and the Detailed Description, Rinn discloses:
 The stabilizer of claim 1, wherein the energy absorbing assembly comprises an aerodynamic shape (item 10). 

Re claim 17    Referring to the figures and the Detailed Description, Rinn discloses:
 A method of energy absorption by a stabilizer, comprising: setting, in a first positioning, first and second portions of the stabilizer, wherein, in the first positioning, the first and second portions are encased in an outer skin, separated by an air gap, and adjoined by a retractable section; and in response to an impact event, engaging a retractable section of the stabilizer to resistively displace the second portion to converge the first portion over the air gap. 
(in view of the 112 rejection, Claim 17 is similar in scope to Claims 1 and 5; therefore, Claim 17 is rejected under the same rationale as Claims 1 and 5).

Re claim 18    Referring to the figures and the Detailed Description, Rinn discloses:
 The method of claim 17, further comprising: evaluating, in a second positioning, energy absorption metrics in the retractable section of the stabilizer, wherein, in the second positioning, the second portion is proximate to the first portion of the stabilizer, the air gap is at least partially eliminated, and the outer skin is detached from the stabilizer (in view of the 112 rejection, fig. 2, item 38 is capable of  performing the limitation in response to an impact event depending on the impact event location, direction and magnitude, in addition evaluating the energy absorption metrics in the retractable section of the stabilizer in a second positioning is well known in the field of aircraft impact/crash to improve the energy absorbing assembly). 

Re claim 19    Referring to the figures and the Detailed Description, Rinn discloses:
A method of energy absorption by a stabilizer, comprising: forming a first portion of the stabilizer (16); and forming a retractable section at least partially affixed to the first portion (38), wherein the retractable section is configured to enable displacement of a second portion of the stabilizer with respect to the first portion (fig’s 3, 4 items 38, 18 and 16). 

Re claim 20    Referring to the figures and the Detailed Description, Rinn discloses:
 The method of claim 19, wherein forming the retractable section comprises forming at least one of one or more plates (item 38, the portion of 38 wherein the plates are having unnumbered apertures), one or more coil spring mechanisms, or one or more scissor slider/slot mechanisms.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinn.

Re claim 9    Referring to the figures and the Detailed Description, Rinn discloses the claimed invention except for a diameter of the fastener is greater than a width of the aperture.  It would have been an obvious matter of design choice to include a diameter of the fastener is greater than a width of the aperture to keep the fastener within the aperture when moving, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Claim(s) 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinn and further in view of Selecman.

Re claim 12    Referring to the figures and the Detailed Description, Rinn fails to teach as disclosed by Selecman: The stabilizer of claim 7, wherein the one or more plates comprise a U-shaped plate, wherein the retractable section further comprises at least two fasteners, and wherein the at least two fasteners are configured to secure first ends of the U-shaped plate to the first portion of the stabilizer (item 33). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Selecman teachings of the one or more plates comprise a U-shaped plate, wherein the retractable section further comprises at least two fasteners, and wherein the at least two fasteners are configured to secure first ends of the U-shaped plate to the first portion of the stabilizer into the Rinn to provide stronger support the one or more plates between the retractable section and the first portion of the stabilizer.

Claim(s) 14, 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinn and further in view of Sandy.

Re claim 14    Referring to the figures and the Detailed Description, Rinn fails to teach as disclosed by Selecman:  The stabilizer of claim 1, wherein the retractable section comprises one or more mechanical dampers (item 20). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Sandy teachings of the one or more plates comprise a U-shaped plate, wherein the retractable section further comprises at least two fasteners, and wherein the at least two fasteners are configured to secure first ends of the U-shaped plate to the first portion of the stabilizer into the Rinn to reduce impact loads acting on the retractable section.

Re claim 15    Referring to the figures and the Detailed Description, Rinn fails to teach as disclosed by Selecman:  The stabilizer of claim 1, wherein the retractable section comprises one or more energy absorption devices (items 20, 50). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Sandy teachings of the one or more plates comprise a U-shaped plate, wherein the retractable section further comprises at least two fasteners, and wherein the at least two fasteners are configured to secure first ends of the U-shaped plate to the first portion of the stabilizer into the Rinn to reduce impact loads acting on the retractable section.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642